Citation Nr: 0522669	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  99-07 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for the residuals of 
heat exhaustion.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for migraine headaches.

5.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at 
Law




ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


REMAND

The veteran had a period of active duty with the United 
States Army from June 1975 to October 1975, a period of 
active duty with the Army Reserves from May 1976 to March 
1978, and periods of service with the Army National Guard 
from 1981 to 1998.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which denied the benefits sought on 
appeal.  The Board reviewed this appeal on three prior 
occasions and regrets the need to once again remand the 
matter for further development of the record.  In an effort 
to fully assist this veteran in substantiating his claims, 
however, the Board finds that further clarification must be 
sought from the veteran and the Alabama Army National Guard 
with respect to the veteran's latest period of service.

The United States Court of Appeals for Veterans Claims 
(Court) held that a remand by the Court or the Board confers 
on the veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the VA Secretary a concomitant duty to ensure compliance 
with the terms of the remand, either personally or as "the 
head of the Department."  See 38 U.S.C.A. § 303 (West 2002).  
Additionally, the Court stated that where the remand orders 
of the Board or the Court are not complied with, the Board 
itself errs in failing to ensure compliance.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

The Board remanded this matter in September 2004 and 
requested that the RO verify the veteran's period and type of 
service performed in June 1997.  The record now includes a 
MGB Form 22E reflecting service with the Guard from May 16, 
1991 to June 22, 1998, and retirement credit records from the 
Guard that were "closed out" as of May 1, 1994.  Thus, 
there is no record of the type of service performed by the 
veteran during the period from May 1994 to June 22, 1998, the 
time period critical to the veteran's claims of entitlement 
to service connection for various disabilities.  The Board 
fully acknowledges that an analyst with the State Military 
Department advised the RO in October 2004 that there were no 
records on file to indicate that the veteran performed active 
duty training after 1993, but this statement is insufficient 
upon which to move forward to adjudication of the claims on 
appeal as there is still a question as to the type of 
service, including active duty and/or inactive duty for 
training, that was performed by the veteran during the final 
years of his affiliation with the Guard.

Given the evidence of record, including the veteran's 
continued assertion that he was injured during a June 1997 
Guard summer camp, the Board finds that this matter must be 
remanded to determine whether the veteran participated in any 
active duty, active duty for training and/or inactive duty 
for training subsequent to May 1994.  This determination is 
essential to the success of the veteran's claims as a 
claimant must initially qualify for entitlement to VA 
benefits by submitting evidence of appropriate service for 
the period in question.  It is important to point out to the 
veteran at this juncture that he has the burden of 
establishing his status as a claimant, including establishing 
the type of service he performed while with the Guard in the 
1990's.  See Sandoval v. Brown, 7 Vet. App. 7, 9 (1994); 
citing Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

Additionally, the record reflects that the veteran has never 
been afforded a VA medical examination in conjunction with 
his quest for compensation benefits because medical records 
dated contemporaneous with verified periods of active duty do 
not include evidence of the claimed disabilities.  Thus, in a 
further effort to assist this veteran as required by 38 
C.F.R. Section 3.159(c)(4), if additional periods of active 
duty, active duty for training, or inactive duty for training 
are verified and are found to coincide with medical evidence 
of claimed disabilities, the veteran should be scheduled for 
appropriate medical examination.  

The veteran is hereby notified that it is his responsibility 
to report for scheduled examinations and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.  

Therefore, this matter is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
action:

1.  Contact the veteran and request that 
he submit any and all evidence in his 
possession, including pay stubs, training 
certificates, leave slips, or the like, 
which corroborate his assertion that he 
participated in active duty, active duty 
for training, and/or inactive duty for 
training subsequent to 1994.  All 
documents received should be associated 
with the veteran's claims folder.

2.  Through the appropriate channels, 
obtain records and/or verification of the 
type of service performed by the veteran 
from May 1994 through the date of his 
verified discharge from the Army National 
Guard in June 1998.  All records obtained 
should be associated with the veteran's 
claims folder.  If additional 
documentation of the type of service for 
the period in question cannot be 
obtained, a notation to that effect must 
be placed in the veteran's claims folder.

3.  If, and only if, additional periods 
of active duty, active duty for training, 
or inactive duty for training are 
verified and are found to coincide with 
medical evidence of claimed disabilities, 
the veteran should be scheduled for 
appropriate medical examination(s) to 
determine the nature and etiology of any 
and all diagnosed disabilities.  For each 
disability diagnosed, the examiner(s) 
should be requested to review the 
veteran's claims folder and state whether 
it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the disability is a result of 
verified service.  All opinions must be 
supported by complete rationale.  

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	VITO CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


